Case: 10-10125 Document: 00511327060 Page: 1 Date Filed: 12/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 20, 2010
                                     No. 10-10125
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

DAYNEAN RICHARDS,

              Plaintiff - Appellant

v.

JRK PROPERTY HOLDINGS,

              Defendant - Appellee


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 09-CV-1561


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff Daynean Richards appeals the dismissal of her Title VII
employment discrimination and retaliation claims.                 For the reasons stated
below, we AFFIRM.
       In May 2009, Richards filed a charge of discrimination against JRK
Property Holdings (“JRK”) with the Texas Workforce Commission Civil Rights
Division. The only particulars listed on the charge were: (1) Richards was
terminated from her position as Property Manager in October 2008; (2) Leslie

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-10125 Document: 00511327060 Page: 2 Date Filed: 12/20/2010




                                        No. 10-10125

Frazier told Richards she was being terminated due to her failure to falsify
government documents; and (3) Richards believed she was discriminated against
because of her race and in retaliation for refusing to falsify government
documents.1 Richards received a notice of dismissal and right to sue from the
U.S. Equal Employment Opportunity Commission. Richards, represented by
counsel, filed a complaint in the Northern District of Texas in August 2009. The
only facts alleged in the complaint were: (1) Plaintiff is a resident of Desoto,
Texas; (2) Defendant is a company with offices in Los Angeles, California; and
(3) “Plaintiff was discharged due to race and retaliation in October 20, 2008.”
Neither the complaint nor the Workforce Commission charge asserted that
Richards was an employee of JRK.                   Further, the documents provided no
supporting explanations for why Richards believed she was discriminated
against based on race, whether the government documents were connected to a
protected activity under Title VII, or whether Leslie Frazier was a
representative of JRK.
       In September 2009, JRK filed a motion to dismiss under Federal Rule of
Civil Procedure 12(b)(6). The district court granted the motion, finding that
Richards’s pleading contained nothing more than “labels” and “conclusions” and
it “failed to allege sufficient facts to state a plausible claim to relief.” The
complaint was dismissed without prejudice.
       We review de novo a motion to dismiss for failure to state a claim under
Rule 12(b)(6).2 Under Rule 8(a)(2), a pleading must contain “a short and plain


      1
        Plaintiff’s Complaint incorporated her Workforce Commission charge so the court may
consider the attachment in assessing the motion to dismiss.
      2
          In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).

                                               2
     Case: 10-10125 Document: 00511327060 Page: 3 Date Filed: 12/20/2010




                                        No. 10-10125

statement of the claim showing that the pleader is entitled to relief.” While we
assume that all factual allegations in the complaint are true, those allegations
“must be enough to raise a right to relief above the speculative level,” 3 and the
complaint must “state a claim to relief that is plausible on its face.”4 To survive
a 12(b)(6) motion to dismiss, the complaint does not need “detailed factual
allegations, but it [needs] more than an unadorned, the-defendant-unlawfully-
harmed-me accusation.”5 Specifically, “[t]hreadbare recitals of the elements of
a cause of action, supported by mere conclusory statements, do not suffice.” 6
      In the Plaintiff’s complaint, she asserted that she was discharged due to
her race in violation of Title VII, which prohibits an employer from
“discriminat[ing] against any individual with respect to his compensation, terms,
conditions . . . because of such individual’s race, color, . . . or national origin.” 7
However, the complaint did not set forth any factual allegations to support a
racial discrimination claim. The only facts alleged were: (1) Richards was
terminated from her position as a property manager in October 2008; and (2)
Richards believed she was terminated because she is African-American.
Richards provided no facts that lend support to her belief that she was
terminated because of her race. Her assertion of racial discrimination is a legal
conclusion that the court is not required to accept and does not suffice to prevent



      3
          Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
      4
          Id. at 570.
      5
          Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (internal quotation marks omitted).
      6
          Id.
      7
          42 U.S.C. § 2000e-2(a).

                                               3
     Case: 10-10125 Document: 00511327060 Page: 4 Date Filed: 12/20/2010




                                         No. 10-10125

a motion to dismiss.8 Without sufficient factual allegations in her complaint,
Richards has not satisfied her burden of providing fair notice to the Defendant.9
       To state a Title VII retaliation claim, the Plaintiff must allege facts that
tend to establish: (1) she engaged in an activity protected by Title VII; (2) an
adverse employment action occurred; and (3) a causal link existed between the
protected activity and the adverse action.10 “Protected activity is defined as
opposition to any practice rendered unlawful by Title VII, including making a
charge, testifying, assisting, or participating in any investigation, proceeding, or
hearing under Title VII.”11            Here, Richards did not assert that she was
participating in any protected activity. She indicated she was discharged for
failing to falsify government documents, but she made no allegation that those
documents were connected to a Title VII investigation or that her failure to
falsify was an activity protected by Title VII.12 Her complaint fails to allege facts
stating a claim for retaliation that is plausible on its face.
       We therefore AFFIRM the district court’s judgment dismissing Appellants’
claims.




       8
        See Iqbal, 129 S. Ct. at 1949; Landavazo v. Toro Co., 301 Fed. App’x 333 (5th Cir.
2008) (unpublished).
       9
        See Twombly, 550 U.S. at 556 n.3; Dark v. Potter, 293 Fed. App’x 254 (5th Cir. 2008)
(unpublished).
       10
            Gee v. Principi, 289 F.3d 342, 345 (5th Cir. 2002).
       11
        Ackel v. Nat’l Commc’ns, Inc., 339 F.3d 376, 385 (5th Cir. 2003) (internal quotation
marks omitted).
       12
         We also note that Richards could not base her retaliation claim on her EEOC filing
because that charge was filed over seven months after she was discharged.

                                                 4